Citation Nr: 1619271	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2014, the Board remanded this appeal for additional evidentiary development, including obtaining a VA opinion regarding the etiology of the Veteran's claimed disabilities.  As explained in detail below, additional evidentiary development is needed before a fully informed decision can be rendered.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In June 2014, the Board remanded the claims on appeal in order for the AOJ to schedule the Veteran for a VA examination to assist in determining the nature and etiology of the Veteran's current right knee and left ankle disabilities.  

The Veteran was afforded two VA examinations in September 2014, during which he was diagnosed with a left ankle sprain and oblique tear of the right medial meniscus.  The VA examiner opined, however, that the left ankle and right ankle disabilities are less likely than not related to the Veteran's service.  

As to the left ankle, the VA examiner noted that, while the service treatment records (STRs) showed the Veteran sprained his left ankle in 1959, the STRs, including the separation examination, are silent for any other complaint or treatment for the left ankle and that there is no evidence of left ankle pain until 2006, 44 years after service.  

As to the right knee, the examiner noted that there is no documentation of injury to the right knee in the STRs, including the separation examination, there are no post-service private records of treatment, and that the Veteran did not complain of right knee pain or injury when he initially presented to VA for treatment.  The September 2014 VA examiner ultimately concluded there was no evidence showing a chronic right knee condition began in service.

While the September 2014 VA examination and opinion are considered competent medical evidence, the Board finds the medical opinions are inadequate because the examiner failed to consider all relevant facts in this case, including the competent lay evidence of record.  In this regard, the Veteran has consistently asserted that his current right knee and left ankle disabilities were incurred as a result of the multiple parachute jumps he performed during service.  In fact, during the September 2014 VA examination, he also recalled a specific incident when he jammed his right knee during a parachute jump and reported that, while he did not seek treatment at the time, he treated himself by icing and wrapping the knee.  The Veteran's report of performing multiple parachute jumps during service is considered competent and credible, as his DD214 shows that he was awarded the parachutist badge during service.  His lay statements are relevant as to whether he incurred an injury during service to which his current right knee and left ankle disabilities may be related.  See 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).

The Veteran has also reported that he continued to experience right knee swelling and problems with his left ankle since service.  The Veteran's report in this regard is also considered competent and the Board notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Based on the foregoing, the Board finds that the September 2014 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case.  The Board also notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current right knee and left ankle disabilities were incurred in or are otherwise related to his military service, to include the multiple parachute jumps he performed during service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2014 VA examiner and request that he provide an addendum to his previous examination report that addresses the following: 

(a) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current right knee disability was incurred in or is otherwise related to his military service, including the multiple parachute jumps he performed during service?

(b) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current left disability was incurred in or is otherwise related to his military service, including the left ankle sprain he experienced in October 1959 and/or the multiple parachute jumps he performed during service?

(c) The examiner is informed that the Board finds the Veteran's description of multiple parachute jumps during military service to be competent and credible evidence.

(d) A rationale should be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

(e) If the September 2014 VA examiner is no longer available, another medical professional knowledgeable in musculoskeletal disabilities should be requested to provide the opinions.  

2. Readjudicate the claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


